Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 16-18, 20, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2018/0145358 (Bae).
With respect to claim 1, Bae teaches a polymer electrolyte membrane including a first polymer layer including a first ceramic particle and a second polymer layer provided on the first polymer layer and including second ceramic particles wherein the first ceramic particles and the second ceramic particles have different surface properties (PP 0007) which may be used in a fuel cell (PP 0009).  The first ceramic particle may be hydrophilic (PP 0045) and the second ceramic particle may be hydrophobic (PP 0046).  The first and second polymer layers may be made from the same polymer into one electrolyte polymer layer (PP 0031).
With respect to claim 4, the first hydrophilic particle is hydrophilic silica (PP 0053) and the second hydrophobic particle is hydrophobic silica (PP 0054).
With respect to claim 5, the polymer for the electrolyte membrane may be a fluorine-based polymer (PP 0039), which would be organic.
With respect to claim 6, the polymer for the electrolyte membrane may be a fluorine-based polymer (PP 0039).
With respect to claim 7, the polymer may be Nafion (PP 0040), which is a perfluorosulfonic acid polymer. 
With respect to claim 8, the polymer may be Nafion (PP 0040), which is an expanded polytetrafluoroethylene. 
With respect to claim 16, Bae teaches a polymer electrolyte membrane including a first polymer layer including a first ceramic particle and a second polymer layer provided on the first polymer layer and including second ceramic particles wherein the first ceramic particles and the second ceramic particles have different surface properties (PP 0007) which may be used in combination with an anode and a cathode (PP 0008) in a fuel cell (PP 0009).  The first particle is hydrophilic silica (PP 0053) and the second particle is hydrophobic silica (PP 0054), which have different surface properties. The first and second polymer layers may be made from the same polymer into one electrolyte polymer layer (PP 0031).
With respect to claim 17, the first a second polymer layers may be made from the same polymer to form one electrolyte polymer layer (PP 0031) which would result in a comingling of the two inorganic particles and produce a confinement dimension (distance between the two particles). 
With respect to claim 18, the first ceramic particle may be hydrophilic (PP 0045) and the second ceramic particle may be hydrophobic (PP 0046).
With respect to claim 20, the polymer may be Nafion (PP 0040), which is a perfluorosulfonic acid polymer. 
With respect to claim 25, the silica particles may have an aggregate structure (PP 0102).  The confinement dimension is defined as discussed in claim 16 above.
With respect to claim 26, the silica particles may have an aggregate structure (PP 0102), which would result in mesostructures.  The confinement dimension is defined as discussed in claim 16 above.
With respect to claim 27, the polymer may be Nafion (PP 0040), which is an expanded polytetrafluoroethylene. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, 14, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by US PGPub 2018/0145358 (Bae) as discussed above.
With respect to claim 10, Bae fails to teach the equivalent weight of the polymer material.  The instant specification (PP 0029) teaches that Nafion may have the desired equivalent weight.  Alternatively, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
With respect to claim 11, Bae teaches a polymer electrolyte membrane including a first polymer layer including a first ceramic particle and a second polymer layer provided on the first polymer layer and including second ceramic particles wherein the first ceramic particles and the second ceramic particles have different surface properties (PP 0007) which may be used in a fuel cell (PP 0009).  The first ceramic particle may be hydrophilic (PP 0045) and the second ceramic particle may be hydrophobic (PP 0046).  The first and second polymer layers may be made from the same polymer into one electrolyte polymer layer (PP 0031).  Bae fails to teach the confinement dimension between the first and second inorganic particles, however because the two layers are coated on each other, and may be one layer, it would be reasonable to conclude that the confinement dimension would be relatively small, and would have sufficient overlap with the claimed ranges. Alternatively, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.
With respect to claim 14, the first hydrophilic particle is hydrophilic silica (PP 0053) and the second hydrophobic particle is hydrophobic silica (PP 0054).
With respect to claim 21, the silica particles may have a three dimensional branched structure (PP 0102), which would result in chains.  The confinement dimension is defined as discussed in claim 11 above.
With respect to claim 22, the silica particles may have an aggregate structure (PP 0102).  The confinement dimension is defined as discussed in claim 11 above.
With respect to claim 23, the silica particles may have an aggregate structure (PP 0102), which would result in mesostructures.  The confinement dimension is defined as discussed in claim 11 above.
With respect to claim 24, the polymer may be Nafion (PP 0040), which is a perfluorosulfonic acid polymer. 

	Response to Arguments
In view of newly discovered art, the previous office action has been vacated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759